Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	While the title does technically encompass the claimed invention (it is a vehicle control system/method/program); the category of the title “vehicle control” is so broad in the physical components and underlying principles/methods (what data inputs/computational methods/end result) that would be encompassed by the title vary so much that it doesn’t provide indication of what the claims a directed towards. A review of the claims shows that they are directed to/include (I) vehicle trajectory control/generation using heat maps (II) machine learning (convolutional/recurrent networks) to identify turn signal lights/indicators; (III) behavior characteristics extracted turn signals and the correction/improvement of that behavior characteristic (lane change completion ratio, turn signal on- lane change delay); a title which includes references to these concepts/elements would be indicative of the invention to which the claims are directed. In particular it is concept (III) which is recommended to be included in a new title
The following title is suggested: “Vehicle Trajectory Planning and Control with other vehicle trajectory prediction using other-vehicle lane change intent extracted from turn indicator behaviors”.
The above title, while long, makes clear the improvement/that the disclosed invention is more specifically directed to the prediction of trajectories of other objects/vehicles which are predicted, in part, using driver (of other vehicle) intent which is extracted from turn signal behaviors. The turn signal behavior is remarked on as, in the examiner’s opinion, it isn’t so much in the physical components (camera(s), autonomous car, etc) or the main vehicle control concepts (heat map, trajectory generation, etc) where inventiveness lies but instead in the specific data/computation on that data (turn signals, and then further refinement/calculation lane change completion rate, delay, etc) searched for/used by the system where in the improvement/inventiveness of the system is derived. 
	The suggested title is only a suggestion and should the applicant has an alternative title that they feel is clearly indicative of the claimed invention that would also be acceptable. It is recommended that the title at least contain some reference to the signal light/turn indicators of the other vehicle(s).
Allowable Subject Matter
Claims 4-7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claim 4, 6 these claims all recite specific forms of the behavior/quantities extracted from the turn signals. The prior art doesn’t teach these specific quantities. While the prior art does make aware that a turn signal indicator isn’t always completely reliable (e.g. US 20170174261 A1, and art for applicant’s IDS) it doesn’t teach the specific parameters being claimed.
	Claims 5 and 7 depend on 4 and 6 respectively and thus contain the same allowable subject matter
	Regarding Claim 11, while the prior art does teach detection/calculation of the time lag/delay between a turn indicator being turned on and the vehicle changing lanes (US 20190383626 A1) it doesn’t teach this time lag being used to update/modify the confidence of a classifier in determining if a turn indicator is currently on/blinking.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190113927 A1, “Controlling An Autonomous Vehicle Using Cost Maps”, Englard et al as further in view of US 20200160126 A1, “FAST CNN CLASSIFICATION OF MULTI-FRAME SEMANTIC SIGNALS”, Malach et al.
	Regarding Claim 1, Englard et al teaches a vehicle control system which tracks other vehicles and predicts their trajectories and behaviors as part of/within that predicted trajectory  ([0092] The SDCA 200 also includes a prediction component 220, which processes the perception signals 208 to generate prediction signals 222 descriptive of one or more predicted future states of the autonomous vehicle's environment. For a given object, for example, the prediction component 220 may analyze the type/class of the object (as determined by the classification module 212) along with the recent tracked movement of the object (as determined by the tracking module 214) to predict one or more future positions of the object. As a relatively simple example, the prediction component 220 may assume that any moving objects will continue to travel on their current direction and with their current speed, possibly taking into account first- or higher-order derivatives to better track objects that have continuously changing directions, objects that are accelerating, and so on. In some embodiments, the prediction component 220 also predicts movement of objects based on more complex behaviors. For example, the prediction component 220 may assume that an object that has been classified as another vehicle will follow rules of the road (e.g., stop when approaching a red light), and will react in a certain way to other dynamic objects (e.g., attempt to maintain some safe distance from other vehicles). The prediction component 220 may inherently account for such behaviors by utilizing a neural network or other machine learning model, for example. The prediction component 220 may be omitted from the SDCA 200, in some embodiments.) and then using this predicted/updated other vehicle trajectories generates a trajectory for the main vehicle ([0095] “A motion planner 240 processes the perception signals 208, the prediction signals 222, and the mapping and navigation signals 232 to generate decisions 242 regarding the next movements of the autonomous vehicle. Depending on the type of the motion planner 240, the decisions 242 may be operational parameters (e.g., braking, speed and steering parameters) or particular maneuvers (e.g., turn left, move to right lane, move onto shoulder of road, etc.)”)
	Englard et al however fails to disclose the detection of, and subsequent updating / correcting of a predicted trajectory of other vehicles, turn signal indicators and their status of other vehicles. The closest Englard et al comes to discloses such is ([0092] “The SDCA 200 also includes a prediction component 220, which processes the perception signals 208 to generate prediction signals 222 descriptive of one or more predicted future states of the autonomous vehicle's environment…. For example, the prediction component 220 may assume that an object that has been classified as another vehicle will follow rules of the road (e.g., stop when approaching a red light), and will react in a certain way to other dynamic objects (e.g., attempt to maintain some safe distance from other vehicles). The prediction component 220 may inherently account for such behaviors by utilizing a neural network or other machine learning model, for example. The prediction component 220 may be omitted from the SDCA 200, in some embodiments.”) This section while not mentioning turn signal indicators teaches a generalized concept which they could be embodied in “follow rules of the road” in that proper use of turn signals is one part rules of the road, further the “approaching a red light” implicitly teaches that the vehicle is in someway (using it sensors) able to detect the state/status of traffic lights. 
	Malach et al teaches a convolutional neural network which is specific adapted/trained for detecting the turn light indicator status of external vehicles and that such indicators are used to determine a future behavior/change in trajectory,( [0014] “ The system may be arranged to process images of an environment ahead of a vehicle navigating a road for training a neural network or deep learning algorithms, such as a convolutional neural network (CNN), to detect and classify a multi-frame signal within the context of the signal (e.g., a multi-frame semantic signal). An example multi-frame semantic signal includes vehicle light indicators (VLI), where the task is to identify the state of vehicle based of its light indicators (e.g., blinking lights, braking lights, hazard lights). …. The semantic signal may be used to identify a vehicle maneuver, … The results of such processing can be used to generate a vehicle control signal in response to the signal, such as notifying a vehicle operator or generating a vehicle braking control signal. In some embodiments, a vehicle control system may be used to receive the vehicle control signal and execute the identified vehicle maneuver or issue an appropriate alert.”) which additionally is part of a vehicle mounted system([0024] “The methods according to examples of the presently disclosed subject matter may be implemented in one or more of the various possible implementations and configurations of a vehicle mountable system described herein. In some embodiments, various examples of the system can be mounted in a vehicle and can be operated while the vehicle is in motion. In some embodiments, the system can implement the methods according to examples of the presently disclosed subject matter.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Englard et al to include the CNN and turn signal light detection and other vehicle path prediction updating taught by Malach et al. More specifically the CNN system of malach et al would be implemented as part of/within the prediction component/behavior recognition of Englard taught in [0092]. One would be motivated to implement the CNN system of Malach et al into Englard in order to improve the safety/responsiveness of Englard et al’s system. This motivation is disclosed in Malach et al ([0004] Human vehicle operators react to similar inputs, such as a person visually identifying a red stoplight and applying a brake to stop the vehicle. … This technical solution enables the automation of specific vehicular operation tasks that previously could not be automated. This technical solution enables the automation of specific vehicular operation tasks that previously could not be automated. In some embodiments, systems and methods of the present disclosure can be used to alert a vehicle driver (e.g. vehicle operator), such as to improve the safety or efficiency of operation of the vehicle.) The resulting modified Englard would teach claim 1.
	Regarding Claim 2, modified Englard et al teaches and generation of and updating of a cost map based on the predicted trajectories of other vehicles(Englard [0214] “Each cost map may correspond to the same area of the environment (e.g., the same area as the current observed and predicted occupancy grids). In some embodiments, one cost map is generated at block 968 for each occupancy grid that was generated at block 962. At a given time t0, for example, and in an embodiment where four occupancy grids are generated at block 962 (corresponding to times t0, t1, t2, and t3), four cost maps may be generated: a current cost map (corresponding to time t0 and generated based at least in part on the observed occupancy grid), and predicted cost maps (corresponding to times t1, t2 and t3 and generated based at least in part on three predicted occupancy grids). Thereafter, at time t1, four new cost maps may be generated: a current cost map (corresponding to time t1 and generated based at least in part on the observed occupancy grid), and predicted cost maps (corresponding to times t2, t3 and t4 and generated based at least in part on three predicted occupancy grids). ….”) and the generating of a trajectory with the lowest cost for the main vehicle using the cost map (Englard [0215] “At block 970, a grid path through the environment of the autonomous vehicle is generated based on the cost maps generated at block 968, and using a motion planner (e.g., a machine learning based planner, a search based planner, a sampling based planner, or a predictive control based planner). For example, a motion planner (e.g., the motion planner 646 of FIG. 11) may be a search based planner that uses an A* planning technique to determine a grid path through a space corresponding to at least the current cost map grid. The grid path may correspond to a path through the cost map that minimizes the cost of traversing the cost map.”)
	Regarding Claim 3, modified Englard teaches the detection of a lane change by the other vehicle based on the detection of the turn signal of the other vehicle into a blinking state ([0032] FIG. 3 is a block diagram representation of image mapping 300, according to an example embodiment. Image mapping 300 may be based on a received set of sequential images 310 and 320. As shown in FIG. 3, images 310 and 320 together form twenty sequential images of a right turn signal flashing. Each of the twenty sequential images 310 and 320 may be mapped to a corresponding plurality of row vectors using a column-wise max operator and concatenated into a temporal image 330. For example, the topmost row in temporal image 330 is the row vector that represents the output of the column-wise max operator applied to the first sequential image, and subsequent rows represent the progression of the twenty sequential images 310 and 320 over time. In the embodiment shown in FIG. 3, each of the twenty sequential images 310 and 320 are eighty pixels in height by eighty pixels in width, each row vector is one pixel in height by eighty pixels in width, and the temporal image 330 is twenty pixels in height (one for each row vector) by eighty pixels in width. Temporal image 330 may include multiple temporal sub-regions, such as regions 340, 350, and 360 where the turn signal is on, and regions 370, 380, and 390 where the turn signal is off. Temporal image 330 is subsequently fed into a CNN for signal classification, such as to identify when a vehicle is signaling a turn.)

    PNG
    media_image1.png
    430
    606
    media_image1.png
    Greyscale

	Regarding Claim 12, modified Englard teaches a second camera which captures a second image region, different than the first camera region,( Englard [0049] “The aggregate SDCA 100 receives sensor data 102 as input, which is processed by N different SDCAs 104 (N being any suitable integer greater than one, such as 2, 3, 5, 10, 20, etc.). The sensor data 102 may include data that is generated by or derived from one or more sensors of the autonomous vehicle (e.g., a single lidar device, four lidar devices with different viewing perspectives, etc.), and by one or more different types of sensors (e.g., a combination of one or more lidar devices, cameras, thermal imaging devices, sonar devices, radar devices, etc.)” Here the “one or more sensors” teaches multiple cameras (which would implicitly have different (if at times overlapping regions)) ) which tracks detects and tracks objects over time based on a series of images form the camera(Englard [0091] “The tracking module 214 is generally configured to track distinct objects over time (e.g., across multiple lidar point cloud or camera image frames). The tracked objects are generally objects that have been identified by the segmentation module 210, but may or may not be objects that were classified by the classification module 212, depending on the embodiment and/or scenario. The segmentation module 210 may assign identifiers to identified objects, and the tracking module 214 may associate existing identifiers with specific objects where appropriate (e.g., for lidar data, by associating the same identifier with different clusters of points, at different locations, in successive point cloud frames).”)
	Regarding Claim 13, modified Englard teaches a ranging signal/sensor which measure the distance and angle at a first time and second time and uses the two sets to track objects. ([0049] “The aggregate SDCA 100 receives sensor data 102 as input, which is processed by N different SDCAs 104 (N being any suitable integer greater than one, such as 2, 3, 5, 10, 20, etc.). The sensor data 102 may include data that is generated by or derived from one or more sensors of the autonomous vehicle (e.g., a single lidar device, four lidar devices with different viewing perspectives, etc.), and by one or more different types of sensors (e.g., a combination of one or more lidar devices, cameras, thermal imaging devices, sonar devices, radar devices, etc.). Each of the sensors may sense the environment of the autonomous vehicle by physically interacting with the environment in some way, such as transmitting and receiving pulses of light that reflect off of objects in the environment (e.g., for a lidar device), transmitting and receiving microwaves that reflect off of objects in the environment (e.g., for a radar device), simply receiving light waves generated or reflected from different areas of the environment (e.g., for a camera), transmitting and receiving acoustic signals that reflect off of objects in the environment (e.g., for an acoustic or ultrasonic sensor), and so on” The “one or more different sensors” teaches the fusion of radar/lidar (angle/distance signals) that correspond with the tracked object image sequences (englard [0091])) and the predetermined nature of the angles is taught in ([0115] “In the example implementation and/or scenario of FIG. 6, reference line 362 represents a center of the field of regard of scan pattern 360. In FIG. 6, if the scan pattern 360 has a 60°×15° field of regard, then the scan pattern 360 covers a ±30° horizontal range with respect to reference line 362 and a ±7.5° vertical range with respect to reference line 362. An azimuth (which may be referred to as an azimuth angle) may represent a horizontal angle with respect to the reference line 362, and an altitude (which may be referred to as an altitude angle, elevation, or elevation angle) may represent a vertical angle with respect to the reference line 362.”)
	Claims 14 and 15 are method and non-transitory computer readable medium versions of claim 1. As such the grounds of rejection and combination/motivation for combination for claims 14/15 are identical to claim 1.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Englard as applied to claim 3 above, and further in view of DE 112007001501 T5, “Device For Determining An Environmental Situation”, Andersson Jon.
	Regarding Claim 8, Modified Englard doesn’t teach the detection/calculation of lane changes per unit time of other vehicles.
	Andersson Jon et al teaches a vehicle control system which includes the detection and determination of rate of lane change per unit time of other vehicles and modifying of the main vehicle’s control (increasing separation/following distance) in based on the rate of lane change per unit time ([0008] “This has the advantage of being close to the behavior taken into account for the first vehicle is when the automatic speed and / or distance cruise control function is set. For example, if the number of lane changes per unit of time and / or length is high, this can be one certain setting of automatic speed and / or speed Require distance cruise control function while a deviating setting of the automatic speed and / or distance cruise control function a desired Behavior of the function may result if the number of lane changes is low. This has the advantage that such automatic Speed and / or distance cruise control function designed to can be intuitive for a driver automatically behavior, regardless of the traffic environment situation.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify Englard to include Andersson’s external vehicle lane change per unit time rate behavior determination as part of the “complex behavior” tracked by Englard’s prediction component (from [0092]). The KSR rational for the combination is “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Englard et al teaches the base device, an autonomous vehicle which predict the movements of other vehicles on the road based on sensor data and behaviors extracted from that behavior; claim 8’s improvement being the specific extracted/determined behavior is amount of lane changes per unit time. (II) Andersson teaches a comparable device of an automatic cruise control system (i.e. a older more rudimentary version of an autonomous car) which detects the rate of lane change per unit time of surrounding vehicles and modifies the behavior of the main vehicle in response to this amount per unit time being above a threshold. (III) one of ordinary skill in the art could apply the rate of lane change per unit time of a external vehicle from Andersson to Englard as the underlying principle of this lane change per unit time isn’t being changed between the two invention. In Andersson the response (increasing separation/following distance) is implicitly done as the other vehicle (with the high rate of lane change per unit time) is less predictable/higher threat, while the trajectory of the other vehicle isn’t being generated/predicted in Andersson the underlying principle/recognition that the future position(s) of a vehicle are affected by/can be derived the lane change per unit time behavior of a vehicle is present in Andersson. In the implementation there underlying principles of Andersson isn’t change (what is looked for/sense remains unchanged) and the baseline underlying principles relating the lane change behavior to the threat/predictability of the other vehicle remains unchanged, instead of just being directly applied to a following/separation distance (as is taught in Andersson) it is used in the path prediction of Englard. The resulting further modified Englard would teach claim 8.
	Regarding Claim 9, Further modified Englard teaches the creation of a cost map in which when a vehicle which changes lane above a threshold has the areas on the map both on and around the trajectory assigned a higher value compared to areas around the path of a vehicle which is below a lane change rate threshold. Englard teaches the cost map/occupancy grid ([0206] “In some embodiments where the sensor data received at block 942 includes a point cloud (e.g., lidar data, or radar data, etc.), block 944 includes partitioning the point cloud into portions in accordance with probable boundaries between separate physical objects, determining object types/classes for at least some of those portions, and tracking movement of classified objects over time. Further, the block 944 may include estimating future positions of the tracked objects, and generating the predicted occupancy grid(s) using the estimated future positions.”). The predicted occupancy grids and the associated cost maps would have a more spread out occupancy grid (relative to the predicted trajectory) and cost map for a high lane change rate vehicle controlled to the low lane change rate vehicle in that the underlying principles from Andersson in determining the rate of lane change (and subsequent increase in separation distance) is that a high rate of lane change vehicle is more unpredictable compared a low rate of change vehicle. From Englard’s teachings of cost maps (and how the cost for cells are calculated) (Englard[0156] “In the simplified example of FIG. 12, lanes corresponding to the autonomous vehicle's current direction of travel (or potential direction of travel, after a single, 90-degree right or left turn) can be seen to generally have a much lower cost than lanes corresponding to the opposite direction of travel (i.e., where the autonomous vehicle would be driving straight into oncoming traffic). Moreover, the lane divider within a single direction of travel (e.g., at area 656A) may have a higher cost than the lanes on either side of the divider, but may not have a cost so high as to prevent all lane switching. The cost for locations within a lane in which the autonomous vehicle is traveling may vary across the lane (e.g., in a linear, exponential, Gaussian, or parabolic manner) so that the cost is low in the center of the lane and increases towards the edges of the lane. Areas in which other objects reside (e.g., the vehicle at area 658, which corresponds to the vehicle 556C in the occupancy grid 550 of FIG. 10) may have a very high cost to prevent collisions, with associated areas of gradually decreasing costs around the objects (e.g., the area 656B) to reflect the gradually decreasing risk of collision. The size of this “halo” around a given object, and the cost(s) associated therewith, may depend on the classification of the object (e.g., vehicle, pedestrian, infrastructure, etc.), current direction/speed/etc. of the autonomous vehicle, and/or other factors, in some embodiments. ….”) thus for a vehicle with a high rate of lane change (unpredictable/high threat) the areas around it/its predicted trajectory (its “halo”) would have a higher cost compared to a different vehicle path which doesn’t change lanes at a high rate.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Englard as applied to claim 3 above, and further in view of US 20190383626 A1, “SPATIOTEMPORAL LANE MANEUVER DELAY FOR ROAD NAVIGATION”, Fowe et al.
	Regarding Claim 10, modified Englard (Englard and Malach) fails to disclose the determination of a time delay between the start of a turn signal and a vehicle lane change.
	Fowe et al disclose a traffic control system which includes the calculation of a time delay between which vehicles start signaling a lane change and when they actually change lanes (0071] “FIG. 8 depicts an example method of generating spatiotemporal patterns of lane maneuver delay for navigational guidance using the server 125 of FIG. 7. The method uses probe data (i.e. vehicle sensor data) including location (road segment id, lane) of a vehicle, status of the vehicle's turn signal (i.e. on or off) and timestamp. The method uses lane level map matching to identify a lane where the vehicle is driving and determines a time period (e.g. lane maneuver delay) during which a turn signal of the vehicle was active before a vehicle completed the lane maneuver (e.g. time during which the vehicle changed from a lane to another lane). The method obtains lane maneuver delay for vehicles at different locations (e.g. road segments or strands of road segments) at different times and generates a spatiotemporal lane maneuver delay pattern (e.g. historical averages). As presented in the following sections, the acts may be performed using any combination of the components indicated in FIG. 1, FIG. 7, or FIG. 10. The following acts may be performed by the server 125, the device 122, the mapping system 121, or a combination thereof. Additional, different, or fewer acts may be provided. The acts are performed in the order shown or other orders. The acts may also be repeated. Certain acts may be skipped.” Here teaches the calculation of the time lags and the averaging of them into an overall predicted/normal delay/lag.) Further Fowe et al teaches this being implemented onto an autonomous vehicle ([0026] “The device 122 may be integrated into an autonomous vehicle or a highly-assisted or highly-automated driving (HAD) vehicle. The term autonomous vehicle may refer to a self-driving or driverless mode in which no passengers are required to be on board to operate the vehicle. An autonomous vehicle may be referred to as a robot vehicle or an automated vehicle. The autonomous vehicle may include passengers, but no driver is necessary. These autonomous vehicles may park themselves or move cargo between locations without a human operator. Autonomous vehicles may include multiple modes and transition between the modes. The autonomous vehicle may steer, brake, or accelerate the vehicle based on the position of the vehicle in order to avoid or comply with a routing or driving instruction from the device 122 or mapping system 121.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Englard et al to use the turn signal indicator-lane transition delay calculation taught by Fowe et al as part of Englard’s modified prediction component (using the information obtained via the CNN network of Malach et al) to further improve/determine the future positions of other vehicles being tracked/predicted by Englard. This improvement using lane change delay calculation is taught in Fowe et al (Abstract “System and methods are provided for calculating a lane maneuver delay for different lane maneuvers and different road segments at different times of the day to generate a predicted lane maneuver delay for use in routing and navigation services.” And later in [0021] “It is important to identify the spatiotemporal traffic pattern around lane transition for ease of lane transition at different times of the day. Identifying the spatiotemporal traffic pattern provides vehicles and drivers more information to make informed lane choices when traversing a road segment.”)  The resulting further modified Englard would teach claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140279707 A1; US 20170174261 A1; US 20170267178 A1; US 20200160704 A1; US 20200346644 A1;
	US 20170174261 A1 is particularly pertinent in it also teaches the use of neural networks for the detection of another vehicle’s turn/lane change intention, it however lacks the more specific details/behavior of the turn signal (lane change properly indicated rate, indication-lane change delay, etc) being searched for/computed in the dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661